DETAILED ACTION
This is an office action on the merits in response to the communication filed on 11/12/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 3-6, and 10-20 have been amended.  Claim 2 is canceled.  Claims 1 & 3-20 are pending and are considered in this office action.

Response to Arguments/Comments
101 Rejections
Applicant contends, on pg.10-12 of the Arguments, that the present claims provide technical improvements.  Examiner respectfully disagrees.  Examiner feels that the technical improvements mentioned by the Applicant are more directed to business improvement rather technological improvement.  The reason being is that the present invention is essentially cross-referencing/tracking data between two databases/ledgers, one being the preconfigured smart contract and the other one being the blockchain and that there is nothing unique about exchanging information between the two databases/ledgers.  Therefore, the 101 rejection is maintained.

103 Rejections
	Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 1 & 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case, claims 1-9 are directed to a method (process).   Claims 10-15 are system claims. Claims 16-20 are non-transitory computer storage medium claims.  Claim 1 encompass limitation of “receiving a target image uploaded from a transaction node in a blockchain; authenticating copyright of the target image; generating a copyright certificate of the target image; sending the copyright certificate to the transaction node for the transaction node to display the copyright certificate and a preset prompt window to the user; and adding the target image into an image transaction pool that stores images available for transaction.”  The claim falls within one of the groupings of organizing human activities which in this particular case managing commercial interactions in the form of business relations.  Therefore claim 1 is directed towards a judicial exception regarding an abstract idea of managing blockchain-based images transaction.  The claim recites processor and storage medium in a system. No technological improvement is being made to the system as recited merely is directed towards extra-solution activity. Therefore no practical application is present in the claim. Claim 2 merely extends the abstract idea of claim 1 by determining whether the images are authenticated; claims 3-4 & 9 each describes linking the images /certificates in the library into the blockchain; claims 5-6 each describes setting the transaction price of the images; claims 7-8 each describes hashing the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 & 16 are rejected under 35 U.S.C 103 as being obvious over McGregor et al. (US10361866B1; hereinafter “McGregor”) in view of Krabbenhöft et al. (US20190361869A1; hereinafter “Krabbenhöft”), and further in view of Chen et al. (US20180374173A1; hereinafter: Chen).
With respect to claim 1, 10 & 16
McGregor teaches the limitations of:
Receiving, by an authentication node in a blockchain network, a target image uploaded from a transaction node in the blockchain network, wherein the target image is provided to the transaction node by a user (see col.10 ln43-52, The blockchain agent 322 may generate a transaction to be transmitted to a blockchain network. The transaction may be written as a block to the decentralized ledger. For instance, the blockchain agent 322 may generate and transmit a transaction each time an image is taken, uploaded, and/or at other times (when operated on the user device 120). The blockchain agent 322 may generate and transmit a transaction each time the image is received, authenticated, and/or at other times (when operated on the authentication server 110)…)
Wherein the target image comprises an image digest of the target image (col.2 ln46-50, The authentication server may provide the one or more electronic images, any associated metadata, ………, the unique identifier, and/or other information through the portal UI.)
upon determining the unverified image digest being consistent with the image digest, determining, by the authentication node, whether the target image has a match in an image library based on image recognition (see Summary, each of the one or electronic images may be matched against a database of electronic images to determine whether a match exists. Such comparisons may include generating a hash of the image (and/or using the hash provided by the image authentication application executing at user device) to be searched and comparing the hash against the hash of each image in the database of electronic images)
receiving, by the transaction node, an input from the user responding to the prompt window (col.5 ln51-62, the portal UI 211 may include one or more user input options for receiving one or more request parameters that specify the request for the secure and authenticated images. For instance, via the one or more user input options, at an operation 201, the portal UI 211 may receive a name of a user (e.g., person or entity) from which the images are ultimately being requesting, an electronic address of the user, a client-generated identifier (such as an insurance claim number), an expected location of the user (e.g., a home or work address), a note for the user, and/or other information for requesting the secure and authenticated images.); 

McGregor in view of Chen do not explicitly disclose, but Krabbenhöft teaches: 
upon determining that the target image has no match in the image library, generating, by the authentication node, a copyright certificate of the target image, uploading the copyright certificate to a blockchain, and sending the copyright certificate to the transaction node ([0097], the system can automatically collect all required information for all RAW files and the derived JPEG files to register the newly created works with the U. S. Copyright Office. The resulting USCO Certificate can then be inscribed into the Blockchain again, to be linked with the JPEG images and RAW files; [0099], Then once the USCO issues the registration certificate, it would be scanned into the system, which would generate a new hash inscribed into the IRBC “ImageRights semi-private Blockchain” for the certificate that would be linked to image history already contained in the IRBC;);
displaying, by the transaction node, the copyright certificate and a prompt window to the user  ([0108], In some embodiments, sophisticated dashboards and user interfaces can be provided; see also fig.16C ).

McGregor in view of Krabbenhöft do not explicitly disclose, but Chen teaches: 
The signature of the image digest signed with a private key of the transaction node ([0069], specific content of a transaction ID of a copyright management transaction currently carrying an asset, an index of the asset in the copyright management transaction, and a private key signature of an asset owner included in input content varies.)
decrypting, by the authentication node, the signature based on a public key of the transaction node to obtain an unverified image digest ([0185], decrypting the signature by using a public key, and comparing a decryption result with signed content. If they are consistent, it indicates that the signature verification succeeds; [0078], The public key is generally used to encrypt a session key and verify a digital signature, or encrypt data that may be decrypted by using the corresponding private key. A key pair obtained by using this algorithm can ensure uniqueness globally. When the key pair is used, if one key in the key pair is used to encrypt a data segment, the other key needs to be used for decryption. For example, if the public key is used to encrypt data, the private key needs to be used for decryption; or if the private key is used for encryption, the public key needs to be used for decryption; otherwise, decryption is not successful.);
determining, by the authentication node, whether the unverified image digest is consistent with the image digest of the target image ([0186], The copyright processing apparatus checks whether the hash value of the raw digital content carried in the copyright transfer request is correct. The check method is: querying the corresponding blockchain processing apparatus for whether the digital content ID recorded in the copyright transaction is equal to a hash value obtained after a hash operation is performed on the ; 
updating, by the transaction node, a preconfigured smart contract based on the input from the user responding to the prompt window, wherein the preconfigured smart contract comprises one or more unfilled fields, and the updating of the preconfigured smart contract comprises filling the one or more unfilled fields based on the input ([0095], The copyright processing apparatus 402 is further configured to construct a copyright management transaction. A process of constructing the copyright management transaction is setting corresponding values in input content and output content of the copyright management transaction...For example, for a copyright registration process, input content of the copyright management transaction is null, and output content is an address of an owner of a copyright.); upon receiving an image request requesting the target image, processing, by the transaction node triggering the updated preconfigured smart contract, the image request and uploading a record of the image request to the blockchain ([0095], The copyright management transaction is submitted to the blockchain processing apparatus 401. The copyright processing apparatus 402 is further configured to view a processing result returned by the blockchain processing apparatus, and send the processing result to the owner of the copyright by using the copyright management client. The copyright processing apparatus 402 may be an apparatus independent of the blockchain processing apparatus 401. In this case, the copyright processing apparatus 402 corresponds to the blockchain processing apparatus 401 on a one-to-one basis. To be specific, after successful processing, the copyright processing apparatus 402 commits the transaction to the corresponding blockchain processing apparatus 401. Alternatively, the copyright processing apparatus 402 may be integrated in the blockchain processing apparatus 401.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McGregor with the teaching of Krabbenhöft/Chen as they relate to a system/method of authenticating blockchain transactions.  The claimed invention is merely a 

With respect to claim 3
The combination of McGregor, Krabbenhöft and Chen teaches the limitations of claim 1.  McGregor further teaches:
Adding, by the authentication node based on the input from the user, the target image into an image pool (col.25 ln10-19, FIG. 12C illustrates a screen shot depiction of a gallery interface 1200C of the image authentication application for reviewing a gallery of images taken using the image authentication application 101, according to an implementation of the invention. The gallery interface 1200C may provide a listing of images that have been captured (input from the user). The listing may be provided as a series of thumbnails or other depictions. Each image in the gallery interface 1200C (image pool) may be associated with a comment indicator 1202 if that image has an associated comment provided by the user through the interface 1200B.)


Claims 4, 13, 19 are rejected under 35 U.S.C 103 as being obvious over McGregor et al. (US10361866B1; hereinafter “McGregor”) in view of Krabbenhöft et al. (US20190361869A1; hereinafter “Krabbenhöft”) in view of Chen et al. (US20180374173A1; hereinafter: Chen), and further in view of Bertsch et al. (US10565358B1; hereinafter “Bertsch”). 
With respect to claim 4, 13 & 19
receiving, by the transaction node in the blockchain network, a usage record of the target image and writing the usage record into the blockchain (col.4 ln 50-55, the cryptographic hashing of the image with the metadata is performed to be able to objectively and transparently confirm authenticity of the image and the metadata into the future. This allows reliable chain of title and chain of custody of the image product and can support a reliable market for the image product; col.6 ln26-32, each image product can have a corresponding record created that is written to the transaction processing network in the process of creation of the authenticated digital image product from a master digital image, as described above. This image product record can also be associated with the master image file. A data packet structure 500 is appended to each image product record that is written to the transaction processing node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McGregor/Krabbenhöft/Chen with the teaching of Bertsch as they relate to a system/method of authenticating blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to prevent fraudulent transaction by including chain title feature in the transaction. 

Claims 5, 14 & 20 are rejected under 35 U.S.C 103 as being obvious over McGregor et al. (US10361866B1; hereinafter “McGregor”) in view of Krabbenhöft et al. (US20190361869A1; hereinafter “Krabbenhöft”) in view of Chen et al. (US20180374173A1; hereinafter: Chen), and further in view of Schmeling et al. (US20190180291A1; hereinafter “Schmeling”). 
With respect to claim 5, 14 & 20
the prompt window comprises an option for setting a transaction price for the item, the one or more unfilled fields of the preconfigured smart contract comprises a price field corresponding to the transaction price ([0081], The interface 316 may include controls by which the designer 302(1) may be prompted (or given the option) to specify conditions or criteria associated with the order. By way of example and not limitation, the conditions or criteria about the order may include a quantity of the item desired, whether the customer is willing to accept less than all of the specified quantity, whether the quantity of the item must be supplied by a same manufacturer, a price the customer is willing to pay for each item or for the quantity of items……..),
the method further comprises: if the transaction price set by the user is received by the transaction node, filling the price field of the preconfigured smart contract with the transaction price for the target image ([0127], customers can record this purchase on the same blockchain, allowing them to verify item and purchase details that may be necessary for warranty or service claims, or to verify the authenticity of the item and purchase in a resale environment. In this example, each manufacturer could have their own blockchain, allowing them to continue to have visibility into the transactional lives of their product after the initial sale, and continue to verify authenticity in secondary market transactions.)

McGregor teaches:  the target image instead of the item (see Abstract of Mcgregor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McGregor/Krabbenhöft/Chen with the teaching of Schmeling as they relate to a system/method of authenticating blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

Claims 6 & 15 are rejected under 35 U.S.C 103 as being obvious over McGregor et al. (US10361866B1; hereinafter “McGregor”) in view of Krabbenhöft et al. (US20190361869A1; hereinafter “Krabbenhöft”) in view of Chen et al. (US20180374173A1; hereinafter: Chen), and further in view of Loh et al. (US20200051166A1; hereinafter “Loh”). 
With respect to claim 6 & 15
The combination of McGregor, Krabbenhöft and Chen teaches the limitations of claim 1 & 10 respectively.  The combination does not explicitly disclose, but Loh teaches: determining a transaction price for the asset according to an average transaction price on a market ([0042], The asset evaluation server 1020 may evaluate a value of an asset, and compute an evaluated amount of the asset.  The asset evaluation server may include a database configured to store and manage market price information of the asset, and may evaluate the value of the asset based on the market price information of the corresponding asset stored in the database.)
Filling the price for the asset ([0042], The asset evaluation server 1020 may evaluate a value of an asset, and compute an evaluated amount of the asset.)

Chen further teaches: Filing one of the one or more unfilled fields of the preconfigured smart contract ([0095], The copyright processing apparatus 402 is further configured to construct a copyright management transaction. A process of constructing the copyright management transaction is setting corresponding values in input content and output content of the copyright management transaction...For example, for a copyright registration process, input content of the copyright management transaction is null, and output content is an address of an owner of a copyright.) 

McGregor teaches:  the target image instead of the asset (see Abstract of Mcgregor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McGregor/Krabbenhöft/Chen with the teaching of Loh as they relate to a system/method of authenticating blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to set the transaction price of the target image based on the market price. 

Claims 7-9, 11-12 & 17-18 are rejected under 35 U.S.C 103 as being obvious over McGregor et al. (US10361866B1; hereinafter “McGregor”) in view of Krabbenhöft et al. (US20190361869A1; hereinafter “Krabbenhöft”) in view of Chen et al. (US20180374173A1; hereinafter: Chen), and further in view of Kinsella (US20090287931A1; hereinafter “Kinsella”). 
With respect to claim 7, 11 & 17
The combination of McGregor, Krabbenhöft and Chen teaches the limitations of claim 1, 10 & 16 respectively.  The combination does not explicitly disclose, but Kinsella teaches: the copyright certificate of the target image comprises an image hash value of the target image ([0010], there is provided a method for establishing proof of existence and possession of source digital content, the method comprising the steps of: generating a content certificate by: a. calculating a content hash derived from the source digital content; [0001], The invention relates to proving existence of and possession of digital content such as documents, sound files, or visual images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McGregor/Krabbenhöft/Chen with the teaching of Kinsella 

With respect to claim 8, 12 & 18
The combination of McGregor, Krabbenhöft, Chen and Kinsella teaches the limitations of claim 7, 11 and 17 respectively.  Krabbenhöft further teaches: generating an index for the copyright certificate based on the hash value of the target; and storing the copyright certificate in a preset image copyright library based on the index ([0099], FIG. 24 shows an exemplary flow diagram of the steps for the creating and submitting copyright work records. In some embodiments, the IRBC may aggregate the data required for U.S. Copyright Office (USCO) registration, automatically submit that registration data to the USCO copyright office. Then once the USCO issues the registration certificate, it would be scanned into the system, which would generate a new hash inscribed into the IRBC for the certificate that would be linked to image history already contained in the IRBC.)

With respect to claim 9
The combination of McGregor, Krabbenhöft and Chen teaches the limitations of claim 8.  Krabbenhöft further teaches: the preset image copyright library is accessible to the user and the transaction node in the blockchain network ([0099], Then once the USCO issues the registration certificate, it would be scanned into the system, which would generate a new hash inscribed into the IRBC for the certificate that would be linked to image history already contained in the IRBC; [0106], the system described above can manage, inscribe and warrant arbitrary types of data, files or timestamped events. The system may 


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendments.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	2/23/2020

/JAMES D NIGH/Senior Examiner, Art Unit 3685